Citation Nr: 1026718
Decision Date: 07/16/10	Archive Date: 09/09/10
 
DOCKET NO. 04-06 575                       DATE JUL 16 2010 

On appeal from the Department of Veterans Affairs Regional Office in San Diego, California 

THE ISSUE 

Entitlement to service connection for the residuals of a head injury. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Andrew Dubinsky, Associate Counsel 


INTRODUCTION 

The Veteran had active service from September 1956 to September 1960. 

This matter arises before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In September 2006 and May 2010, the Veteran testified at Travel Board Hearings at the San Diego RO. The May 2010 hearing was conducted by the undersigned Veterans Law Judge. The transcripts of these hearings have been reviewed and are associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim. 

The Veteran has filed a claim of entitlement to service connection for the residuals of a head injury resulting from a motor vehicle accident he sustained in service. At his March 2007 compensation and pension examination, the Veteran told his examiner that his headaches continued in conjunction with neck pain. Since the Veteran is service-connected for degenerative disc disease of the cervical spine, the Board interprets this statement as a claim for service-connection secondary to his service-connected neck disability. Under section 3.31 O( a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current 

- 2 - 

disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

However, in terms of secondary-service connection, the March 2007 examiner only provided an opinion that the Veterans headaches maybe [sic] related to discomfort extending from the neck." VA has a duty to ensure that any examination or VA opinion it provides is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board observes that the Veteran's examination was not adequate for rating purposes because the opinion provided was merely speculative. Thus, the examiner did not provide an opinion on whether it is at least as likely as not that the Veteran's residuals of a head injury were caused by or aggravated by his service-connected neck disability. The Board, therefore, finds that a remand is necessary to provide the Veteran with an adequate medical opinion that relies on all the evidence of record, fully explains all findings and opinions in sufficient detail, and does not rely on speculation. 

While this claim is in Remand status, the AMC should obtain any of the Veteran's recent or outstanding VA treatment records to ensure the evidence is current. 

Accordingly, the case is REMANDED for the following action: 

1. Obtain any of the Veteran's outstanding treatment records from VA Medical Centers identified in the record, to include Long Beach, La Jolla, Loma Linda, Boise, and Sun City. 

2. After obtaining the Veteran's VA treatment records, the Veteran's claims file should be returned to the March 2007 examiner, Dr. J.B., who conducted the Veteran's compensation and pension examination in
 
- 3 - 

order to determine whether the Veteran's residuals of a head injury were caused by or aggravated by his service-connected neck disability. If Dr. J .B. is unavailable, the Veteran's claims file should be forwarded to another appropriate clinician. The claims file and a copy of this remand must be made available to and reviewed by the examiner. The examiner should indicate in the report that the claims file was reviewed.

The examiner should specifically state whether or not the Veteran's residuals of a head injury are at least as likely as not (i.e., probability of 50 percent) caused by or aggravated by his service-connected neck disability. If the examiner is unable to give an opinion without resorting to mere speculation, the examiner should state so and give the reasons why he or she cannot give such an opinion. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3. After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated. If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue. An appropriate period of time should be allowed for response by the Veteran. Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

- 4 - 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009). 

- 5 - 




